Citation Nr: 0335113	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to in-
service tobacco use.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to COPD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1973.

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in St. Petersburg, 
Florida.  


REMAND

On January 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 


appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should obtain the veteran's 
medical records from the Bay Pines VA 
Medical Center for any treatment for 
chronic obstructive pulmonary disease 
since April 2001.  Please obtain the 
following types of records: treatment 
notes, discharge summaries, consults, 
imaging (X-rays, MRI, CT scans), and 
procedures performed.

3.  Next, the veteran should be scheduled 
for a VA pulmonary examination to 
determine the nature, severity, and 
etiology of his chronic obstructive 
pulmonary disease.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims folder, 
including the veteran's service medical 
records.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including obtaining information as to the 
veteran's occupational and recreational 
history.  The examiner is also requested 
to render an opinion as to whether it is 
as least likely as not that the veteran's 
chronic obstructive pulmonary disease 
resulted from his tobacco use.  

If so, the examiner should state whether 
it is as least likely as not that the 
veteran's chronic obstructive pulmonary 
disease is causally or etiologically 
related to the veteran's use of tobacco 
during service, taking into consideration 
the possible effect of smoking after 
service.  Similarly, the examiner should 
offer an opinion as to whether the 
veteran was nicotine dependent, whether 
the veteran acquired nicotine dependence 
during his service, and whether the 
veteran's nicotine dependence was the 
proximate cause of his chronic 
obstructive pulmonary disease.  



The examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.

4.  If, and only if, it has been 
determined that the veteran became 
nicotine dependent during service and if 
his chronic obstructive pulmonary disease 
is related to the veteran's in-service 
tobacco use, the veteran should be 
afforded a cardiology examination to 
determine the nature, severity, and 
etiology of any heart disorder.  The 
veteran's VA claims folder should be made 
available to the examiner for review.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to offer an 
opinion as to whether that the veteran 
currently has a heart disorder, and if 
so, offer an opinion as to whether it is 
as least likely as not the veteran's 
heart disorder resulted from the his 
tobacco use.  The examiner should also 
offer an opinion as to whether it is as 
least likely as not the veteran's heart 
disorder is causally or etiologically 
related to the veteran's use of tobacco 
during service, taking into consideration 
the effect of smoking after service.  
Likewise, the examiner should offer an 
opinion as to whether it is as least 
likely as not the veteran's nicotine 
dependence was the proximate cause of the 
heart disorder and whether the veteran's 
heart disorder is causally or 
etiologically related to the veteran's 
chronic obstructive pulmonary disease.  

The examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.

5.  Upon receipt, the RO should review 
the examination report(s) to ensure their 
adequacy.  If the examination report(s) 
is(are) inadequate for any reason, or if 
all questions are not answered 
specifically and completely, return them 
to the examining physician(s) for 
revision.

6.  Following completion of the 
foregoing, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a discussion of 
all pertinent laws and regulations and 
the VCAA.  Allow an appropriate period of 
time for response.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


